                         UNITED STATS DISTRICT COURT
                           DISTRICT OF CONNECTICUT

MICHAEL PERUGINI,                         :                Civil Case Number
              Plaintiff,                  :                3:18-cv-02095 (VLB)
                                          :
v.                                        :
                                          :                DATE: September 4, 2019
THE CITY OF BRISTOL                       :
MARK KICHAR                               :
RODNEY GOTAWALA                           :
STEPHEN LESKO 1                           :
                Defendants.               :



     MEMORANDUM OF DECISION GRANTING MOTION TO DISMISS [DKT. 29]

      Plaintiff Michael Perugini (“Perugini”) brings the instant action alleging

claims against the City of Bristol (“Bristol”), Police Officers Mark Kichar

(“Kichar”) and Rodney Gotawala (“Gotawala”), and Assistant State’s Attorney

Stephen Lesko (“Lesko”). Perugini’s claims arise out of his January 2017 arrest

and subsequent prosecution. Perugini brings six claims against Lesko: 42 U.S.C.

§ 1983, malicious prosecution, double jeopardy prosecution, abuse of process,

and conspiracy. [Dkt. 1, ¶¶27-66].




1
 The Complaint refers to the defendant as “Lasko”, while the Motion to Dismiss
refers to the defendant as “Lesko.” The Court assumes the Motion to Dismiss’s
spelling of the defendant name is correct, and will refer to the defendant as
“Lesko.”


                                          1
      Lesko now moves to dismiss all claims against him under Federal Rules of

Civil Procedure 12(b)(1) and (6) for lack of subject matter jurisdiction and failure

to state a claim upon which relief can be granted. [Dkt. 29-1]. The Court finds that

Lesko is entitled to prosecutorial immunity because his actions were within his

authority as an appointed assistant state’s attorney “designated by the Chief

State’s Attorney” to handle “all prosecutions… of housing matters deemed to be

criminal.” Conn. Gen. Stat. § 51-278(b)(1)(A) (emphasis added). Therefore, his

motion to dismiss is GRANTED.

                                   I.     Background

   All facts recited below are asserted in the Complaint. [Dkt. 1]. For the purpose

of deciding Lesko’s Motion to Dismiss, this Court “draw[s] all reasonable

inferences in Plaintiff[‘s] favor, assume[s] all well-pleaded factual allegations to

be true, and determine[s] whether they plausibly give rise to an entitlement to

relief.” Faber v. Metro Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (citations

omitted).

      In December of 2016, Perugini, a landlord, had a dispute with his tenants,

and Bristol police officers Kichar and Gotawala became involved. [Dkt. 1 at ¶ 12-

20]. On December 27, 2016, fearing he would be arrested, Perugini contacted the

Connecticut State’s Attorney’s Office in Bristol, Geographical Area 17 (“G.A. 17”).




                                           2
[Id. at ¶ 21]. The G.A. 17 office informed Perugini that a warrant for his arrest had

been submitted but denied. [Id.] A week later, on January 3, 2017, Perugini was

arrested by three Bristol police officers, including Kichar. [Id. at ¶ 22]. Lesko, an

assistant state’s attorney for housing matters in New Britain, signed the arrest

warrant. [Id. at ¶¶ 11, 23, 52].

      On January 23, 2017 Perugini filed a discovery request for the arrest

warrant application denied by the G.A. 17 prosecutor. [Id. at ¶ 23]. The next day,

Lesko told Perugini that he did not have the G.A. 17 warrant application. [Id.].

Lesko wrote that Kichar had told Lesko that the warrant had been erroneously

submitted to G.A. 17 rather than to the housing matters prosecutor, and that

Kichar had not told Lesko that the warrant had been previously denied. [Id.] On

March 9, 2017, following a renewed request by Perugini, Lesko provided Perugini

with a copy of an arrest warrant. [Id.] Lesko also sent Perugini a Bristol Police

Department memorandum stating that the warrant was inadvertently delivered to

G.A. 17 and refused by a G.A. 17 prosecutor who cited prosecutorial discretion

and deemed the incident a civil matter. [Id.] Lesko refused to provide Perugini

with the arrest warrant review form for the denied warrant. [Id.]

      Perugini subsequently obtained a copy of the arrest warrant review form

from the Bristol Police Department. [Id. at ¶ 24]. The denied warrant was identical




                                           3
to the warrant signed by Lesko. [Id.] The attached form indicated that the G.A. 17

prosecutor found no probable cause, believed the matter was civil, and ordered

Kichar not to resubmit the warrant. [Id.] Perugini alleges that Kichar then lied to

Lesko when he submitted the application for the arrest warrant. [Id.]

      For nearly two years following Perugini’s arrest, Lesko prosecuted Perugini

in Connecticut Superior Court for criminal trespass, criminal lockout, and simple

trespass. [Id. at ¶ 27]. During this period, Lesko attempted to coerce Perugini into

accepting a plea agreement for the above charges but did not succeed. [Id. at ¶

26]. Lesko filed a motion in limine to exclude evidence that the G.A. 17 prosecutor

denied a warrant application identical to the one he granted. [Id. at 28]. The court

never ruled on the motion. [Id. at ¶ 28]. On October 1, 2018 the court granted

Perugini’s motion to dismiss the charges on speedy trial grounds. [Id. at ¶ 29].

                     II.    Legal Standard for Motion to Dismiss 2

      To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the


2
 Although Lesko’s Motion to Dismiss is based on both 12(b)(1) and 12(b)(6) and
provides legal standards for both, it does not include arguments involving lack of
subject matter jurisdiction. Therefore, the Court does not address the 12(b)(1)
basis.


                                           4
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering a motion to dismiss for failure to state a claim, the

Court should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679). “At the second step, a court should determine whether the ‘well

pleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an

entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679). “The plausibility

standard is not akin to a probability requirement, but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal

quotations omitted).

      “Pro se complaints ‘must be construed liberally and interpreted to raise the

strongest arguments that they suggest.’” Sykes v. Bank of Am., 723 F.3d 399, 403

(2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010)

(discussing special rules of solicitude for pro se litigants). The complaint must

still include sufficient factual allegations to meet the standard of facial

plausibility. See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

                                      Discussion


                                           5
       Construing Perugini’s pro se complaint liberally, the Court finds that

Perugini alleges the following claims against Lesko: conspiracy under § 1983;

false arrest under § 1983; malicious prosecution under § 1983; double jeopardy

prosecution under § 1983; and abuse of process under § 1983. 3 [Dkt. 1, ¶¶27-66].

Perugini sues Lesko in his individual capacity only, and he seeks monetary

damages. [Id. at ¶¶ 3, 11].

    A. Prosecutorial Immunity

    Prosecutors receive absolute immunity from suit under § 1983 when they

engage in “advocacy conduct that is ‘intimately associated with the judicial

phase of the criminal process.’” Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir.

2012) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). To determine if a

prosecutor’s actions meet this standard, the Second Circuit uses a “functional

approach.” Id. The functional test is an objective one. Id. Courts ask only

“whether a reasonable prosecutor would view the acts challenged by the

complaint as reasonably within the functions of a prosecutor.” Id. at 166. If a

reasonable prosecutor would, then absolute immunity applies to protect the



3
 Although the Complaint separates the 42 U.S.C. § 1983 claim and the other
claims against Lesko, Dkt. 1 ¶¶ 27-64, the Complaint describes itself as civil
rights action against a prosecutor in his individual capacity. Dkt.1 ¶¶ 1, 11.
Therefore, the Court construes the claims against Lesko as raised pursuant to 42
U.S.C. § 1983.


                                         6
prosecutor even if the complaint alleges that the prosecutor has “a malicious or

corrupt intent behind the acts.” Id. A prosecutor receives absolute immunity

when she initiates and pursues a criminal prosecution or engages in any

activities that are in preparation for the initiation of judicial proceedings or for

trial. Shmueli v. City of New York, 424 F.3d 231, 236-37 (2d Cir. 2005).

         However, a prosecutor is not absolutely immune solely because she

engaged in the conduct at issue during her work. See Buckley v. Fitzsimmons,

509 U.S. 259, 273 (1993). “A prosecutor’s administrative duties and those

investigatory functions that do not relate to an advocate’s preparation for the

initiation of a prosecution or for judicial proceedings are not entitled to absolute

immunity.” Id. (quoted in Simon v. City of New York, 727 F.2d 167, 172 (2d Cir.

2013).

         Moreover, a prosecutor is not protected when she “acts without any

colorable claim of authority…” and thus “proceeds in the clear absence of all

jurisdiction.” Shmueli, F.3d at 237. The bar for showing a “clear absence of all

jurisdiction” is high. In Shmueli, the court held that, because the allegations

against the plaintiff constituted a criminal offense under New York law, the

prosecutors had authority and thus were protected by absolute immunity—in the

face of the plaintiff’s claim that the prosecutors knew the allegations against the




                                           7
plaintiff were false when they made them. Id. at 238-39. A prosecutor is still

protected even if she makes false statements during judicial proceedings, see

Burns v. Reed, 500 U.S. 478, 490 (1991), knowingly uses false testimony, Shmueli,

424 F.3d at 237, deliberately withholds exculpatory evidence, id., engages in

malicious prosecution, id. at 238, or attempts to intimidate an individual into

accepting a guilty plea, Peay v. Ajello, 470 F.3d 65, 67-68 (2d Cir. 2006).

   B. Lesko’s Authority

      i.     Lesko’s authority to prosecute criminal charges

   Perugini argues that Lesko, as an assistant state’s attorney assigned to

handle housing matters, did not have the authority to prosecute Perugini for

criminal trespass, criminal lockout, and simple trespass, because these charges

were completely unrelated to a violation of a state or municipal housing or health

law, code or ordinance. [Dkt. 37 at 4-7]. The Court disagrees. Lesko’s prosecution

of Perugini, his attempt to coerce Perugini into accepting a plea agreement, and

his filing of motions in court all fall within his function as an advocate.

      The Division of Criminal Justice is responsible for “the investigation and

prosecution of all criminal matters in the Superior Court” and exercises “all

duties and powers with respect to the investigation and prosecution of criminal

matters.” Conn. Gen. Stat. § 51-276, 51-277(a). All assistant state’s attorneys,




                                           8
including assistant state’s attorneys assigned to housing matters, are members

of the Division of Criminal Justice. The Criminal Justice Committee appoints all

assistant state’s attorneys. Conn. Gen. Stat. § 51-278(b)(1)(A). Chapter 886, titled

“Division of Criminal Justice,” governs the powers and duties of assistant state’s

attorneys. Pursuant to Connecticut General Statute § 51-286a(a):

      Each… assistant state’s attorney… shall diligently inquire after and make
      appropriate presentment and complaint to the Superior Court of all crimes
      and other criminal matters within the jurisdiction of the court or in which
      the court may proceed, whether committed before or after his appointment
      to office.

See also Conn. Gen. Stat. § 51-278(b)(1)(A) (“Assistant state’s attorneys… shall

assist the state’s attorneys for the judicial districts… in all criminal matters and…

at [a state’s attorney’s] request, shall have and exercise all the powers and

perform all the duties of state’s attorneys.”). Therefore, Lesko, as an assistant

state’s attorney, had authority to prosecute “all crimes and other criminal

matters,” including criminal trespass, criminal lockout, and simple trespass. Id.

      It is true that, as an assistant state’s attorney assigned to handle housing

matters, Lesko had additional authority “to initiate prosecutions for violations of

any state or municipal housing or health law, code, or ordinance.” Conn. Gen.

Stat. § 51-286b. Being assigned to handle housing matters neither changes an

assistant state’s attorney’s status nor diminishes his or her authority to

prosecute criminal matters. In fact, assistant state’s attorneys assigned to



                                          9
housing matters are specifically “designated by the Chief State’s Attorney” to

handle “all prosecutions… of housing matters deemed to be criminal.” Conn.

Gen. Stat. § 51-278(b)(1)(A) (emphasis added). That is, while the assistant state’s

attorneys assigned to housing focus on disputes related to housing, they are

criminal prosecutors, and are not limited to appearing in housing court or other

civil matters.

      Moreover, the statute mandates that, assistant state’s attorneys so

designated, “to the extent practicable, shall handle housing matters on a full-time

basis.” Id. In recognizing that it may not be “practicable” for housing

prosecutors to handle housing matters “full-time,” the statute underscores that

assistant state’s attorneys assigned to housing matters retain their authority to

handle other matters. Id. Accordingly, Lesko retained his criminal prosecutorial

authority, and absolute immunity covers his prosecution of Perugini for the

above charges, his attempt to coerce Perugini into accepting a plea agreement,

and his filing of motions in court.

      ii.    Lesko’s authority to sign an arrest warrant

      The only remaining issue is whether Lesko had authority to sign the

warrant for Perugini’s arrest. Assistant state’s attorneys exercise the powers and

duties conferred upon them by Chapter 886 of the Connecticut General Statutes,




                                         10
as well as those conferred upon them by other Connecticut “common and

statutory law.” Conn. Gen. Stat. § 51-277(a) (emphasis added).

      Connecticut statutory and common law establishes that assistant state’s

attorneys have the authority to sign arrest warrants. As a “prosecutorial official,”

an assistant state’s attorney is a “prosecuting authority,” such that, upon his or

her application, a judge may issue an arrest warrant. Conn. Gen. Stat. Ann. § 51-

286a (titled “Duties and powers of prosecutorial officials,” describing duties and

powers of “[e]ach… assistant state’s attorney”); Conn. Practice Book Sec. 36-1.

Connecticut courts have upheld this statutory authority. State v. Cicarella, No.

CR160169149, 2019 Conn. Super. LEXIS 46, at *6-7 (Super. Ct. Jan. 10, 2019)

(holding an arrest warrant signed by an assistant state’s attorney is valid); see

also State v. Ali, 660 A.2d 337, 341 (Conn. 1995) (validity of warrant signed by

assistant state’s attorney could be attacked on timeliness grounds but was not

otherwise questioned).

      Further, an assistant state’s attorney in Connecticut has absolute immunity

for her conduct as it pertains to her decision to sign an arrest warrant. Figueroa

v. Town of N. Haven, No. 3:17-CV-00650 (SRU), 2017 WL 6045421, at *2 (D. Conn.

Dec. 6, 2017); see also Turner v. Boyle, 116 F. Supp. 3d 58, 80 (D. Conn. 2015)

(“Absolute immunity also requires the dismissal of Plaintiffs’ claims regarding a




                                         11
State’s Attorney seeking an arrest warrant [because] ‘absolute immunity attaches

to a prosecutor’s decision to bring an indictment, whether he has probable cause

or not.’”) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 274 n.5 (1993)); Damato v.

Thomas, No. HHDCV095030385, 2010 Conn. Super. LEXIS 1476, at *27 (Super. Ct.

June 2, 2010) (citing Kalina v. Fletcher, 522 U.S. 118, 129 (1997)) (state’s attorney).

      It is true that, pursuant to Connecticut General Statute § 51-277 (d)(1), “the

Chief State’s Attorney and each deputy chief state’s attorney may sign any

warrants, informations, applications for grand jury investigations and

applications for extradition.” This provision, however, does not imply that other

state’s attorneys lack the authority to sign warrants; rather, it extends to the

administrative Chief State’s Attorney and his or her deputies the powers that

state’s attorneys already have. See Conn. Gen. Stat. § 51-278(a)(1) (“[T]he

Criminal Justice Commission shall appoint an administrative head of the Division

of Criminal Justice whose title shall be Chief State’s Attorney.”); Conn. Gen. Stat.

§ 51-277(d)(2)-(3) (providing that the Chief State’s Attorney may represent the

state in court only with the “prior consent” of the state’s attorney for that district

and may only take the place of a state’s attorney if there exists “clear and

convincing evidence” of “misconduct, conflict of interest or malfeasance” by the




                                          12
state’s attorney). Therefore, the Court finds Lesko has absolute immunity for

signing arrests warrants, including for signing Perugini’s arrest warrant.

      Accordingly, the Court finds Lesko is entitled to absolute immunity for all

conduct asserted in Perugini’s Complaint. 4




4
 In his opposition to Lesko’s motion to dismiss, Perugini clarifies that
       [T]he sole issue in this case is whether Defendant Lesko…. was imbued
       with the statutory authority to sign two criminal warrants for Plaintiff’s
       arrest.… Plaintiff does concede his complaint and request for relief is
       premised, not on the basis that Defendant Lesko violated his civil rights
       during the course of a legitimate prosecutor exercising his duties, but
       rather that the unlawful arrest and prosecution was solely a result of his
       lack of statutory authority to conduct the aforesaid actions….
[Dkt. 35 at 1-2] (emphasis added). As explained, the Court does not believe that
Perugini’s construction of the statutes is correct. Even if Perugini’s construction
of the statutes were correct, however, to the extent that Perugini’s allegations are
premised on the claim that Lesko violated Perugini’s statutory right to be arrested
and prosecuted by an authorized prosecutor, Lesko would be protected by
qualified immunity:
       Qualified immunity shields government officials from civil damages liability
       unless the official violated a statutory or constitutional right that was
       clearly established at the time of the challenged conduct. To be clearly
       established, a right must be sufficiently clear that every reasonable official
       would have understood that what he is doing violates that right.
Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (citations omitted). Given the
statutes discussed, a reasonable official in Lesko’s position would have believed
he had the statutory authority to prosecute Perugini. This is especially true given
that, under the facts as alleged, Lesko was unaware at the time he signed the
warrant application that an earlier application had been made and denied.




                                         13
                                   Conclusion

      For the foregoing reasons, the Court GRANTS Lesko’s Motion to Dismiss.

Perugini’s claims against Lesko, including his § 1983 false arrest claim, § 1983

conspiracy claim, § 1983 malicious prosecution, § 1983 double jeopardy

prosecution claim, § 1983 abuse of process claim, are DISMISSED.

IT IS SO ORDERED.




                                                    /s/                            d

                                                    Hon. Vanessa L. Bryant
                                                    United States District Judge


Dated at Hartford, Connecticut: September 4, 2019




                                        14
